SENTENCIA
Gladys González Santiago, la lesionada recurrida, para la fecha en que se reportó al Fondo del Seguro del Estado, tra-bajaba con la Playtex Corozal Corp. como obrera en una divi-sión con 60 a 70 operarías desde el 1976 y durante cuatro años. Tenía una tarea diaria de 22 paquetes que contenían cada uno 96 piezas; trabajaba ocho horas diarias, cinco días a la semana, con media hora disponible para almorzar.
Se vio obligada a trabajar porque se divorció del esposo y éste no le pasaba pensión alimenticia para sus tres hijos. Se reportó al Fondo del Seguro del Estado porque el ruido de las máquinas y la presión de los supervisores, para que comple-tara la tarea, la ponían nerviosa y descontrolada. Luego de múltiples trámites, el 25 de mayo de 1983, el Fondo del Seguro del Estado decidió que:
*12Vistos los hechos que anteceden se resuelve que la condi-ción de hipoacucia a frecuencias agudas del oído izquierdo que presenta la peticionaria está relacionada, por lo que se ordena otorgarle la íntegra protección de la Ley. Se resuelve, además, ratificar nuestra decisión notificada en 26 de fe-brero de 1980 en el sentido de que la condición emocional que presenta la peticionaria no está relacionada. Apéndice, pág. 8.
La lesionada, apeló ante la Comisión Industrial donde se celebró una vista pública el 25 de abril de 1984 sobre relación causal por condición emocional. Mediante resolución notifi-cada el 21 de mayo de 1984, la Comisión Industrial resolvió lo siguiente:
Examinados los autos, analizada cuidadosamente la prueba y la evidencia que consta en los mismos y vistas las disposi-ciones de ley y la jurisprudencia aplicables, esta Comisión ACEPTA y hace formar parte de esta resolución las conclu-siones de hecho y derecho sometidas a nuestra consideración en el informe del Oficial Examinador que presidió la vista pública en este caso y el cual informe [sic] también SE ACEPTA y se hace formar parte de esta resolución y por consiguiente este Organismo RESUELVE lo siguiente:
Revocar la decisión del Administrador del Fondo del Se-guro del Estado de fecha 29 de abril de 1983 y, en conse-cuencia, se ordena al Asegurador le brinde a esta obrera la íntegra protección de la Ley por su condición emocional. Apéndice, pág. 4.
Al denegar la reconsideración solicitada por el Adminis-trador del Fondo, la Comisión Industrial señaló que no había encontrado fundamento alguno para variar su criterio sobre la relación causal entre los factores del trabajo y la agrava-ción de la condición preexistente de la lesionada.
El Fondo plantea ante nos que la decisión de la Comisión Industrial no siguió los criterios establecidos en Morell v. F.S.E., 110 D.P.R. 709 (1981), para determinar cuándo una condición emocional es compensable.
*13Concedimos término a la recurrida para mostrar causa por la cual no debamos revocar la resolución recurrida. Ha comparecido. Resolvemos que de un examen integral del caso de autos es forzoso concluir que la recurrida sufre de una in-capacidad productiva agravada por su empleo y, contrario a lo que alega el Fondo, se cumplen los requisitos de Morell v. F.S.E., supra. Veamos.
En Morell v. F.S.E., supra, pág. 715, resolvimos que:
Para resumir, resolvemos que para que sea compensa-ble una condición emocional bajo la Ley de Compensaciones por Accidentes del Trabajo, debe establecerse: (1) relación causal entre la condición y un accidente o enfermedad ocu-pacional, (2) que la condición es de tal naturaleza que ori-gina por sí misma una incapacidad para trabajar o agrava una incapacidad funcional existente, y (3) que la prueba para demostrar tal condición sea convincente, basada en opiniones siquiátricas que sean el resultado de exámenes adecuados.
Somos conscientes de que en época reciente, y en virtud de leyes de compensaciones por accidentes del trabajo, ha habido una proliferación de reclamaciones por daños mentales a causa de condiciones emocionales surgidas en el empleo.(1) Por tratarse de situaciones en las cuales no se ha producido un daño corporal, estos casos presentan serios problemas en la constatación de la existencia, naturaleza, magnitud y rela-ción causal de la alegada condición y el empleo. (2)
*14El caso de Morell v. F.S.E., supra, págs. 713-714, señaló que los “sufrimientos mentales, tan naturales como son, no pueden compensarse bajo la ley que aquí nos ocupa a menos que, a su vez, produzcan incapacidad. Tal tipo de incapacidad debe quedar probada convincentemente, a base de prueba pe-ricial basada en exámenes siquiátricos adecuados, dada la na-turaleza vaga, nebulosa y subjetiva de dicha condición emo-cional y de que es susceptible de que se finjan sus síntomas”.
Sin embargo, en el caso de autos, a diferencia del caso de Morell v. F.S.E., supra, donde hubo discrepancia entre los peritos,(3) la prueba pericial no fue controvertida. El único perito que testificó en la vista pública fue el Dr. Héctor Te-jeda Sánchez, Siquiatra Consultor de la Comisión, y expresó lo siguiente:
Añadió el Dr. Héctor M. Tejeda Sánchez que al momento del examen consideró que estaban ante un caso de una De-presión Neurótica con Ansiedad. Se reservó su opinión sobre relación causal para el momento de vista pública por no tener los elementos de juicio necesario para opinar al momento de su examen. Al día de hoy después de haber oído la reclama-ción de la solicitante y de las dos testigos, y de haber hecho *15un amplio estudio del expediente, cree que estamos ante un caso de una señora en cuyo informe laboral dice: “Obser-vaciones que estime pertinente hacer: Se observa en oca-siones muy nerviosa y en ocasiones llora. Ha estado en trata-miento médico y hoy nos entregó un certificado adjunto a esta hoja donde su médico recomienda no continuar traba-jando por ahora.” y está firmado por Rosa I. Cantres, En-fermera. El certificado médico en cuestión es del Dr. William Galíndez Antelo y dice: “La señora Gladys González se en-cuentra bajo nuestra atención siquiátrica y su condición le impide trabajar por tiempo indefinido. Debe continuar en tratamiento siquiátrico.” Firmado (firma ilegible aparente-mente del Dr. Galíndez) de junio 13 de 1979. El certificado es de seis días antes de la lesionada reportarse al Fondo del Seguro del Estado.
Es interesante señalar que la señora Rosa I. Cantres, En-fermera, presta una declaración jurada del 16 de octubre de 1979 y en una pregunta dice que Gladys alega tener una condición nerviosa y trajo un certificado médico donde cer-tificaban que no podía trabajar. Visitó al Dr. Medina en Corozal[, quien] le diagnosticó Neurosis Depresiva. Ella tenía problemas personales en su casa con su esposo y se tuvo que divorciar. También tuvo problemas con su hijo por el problema del padre. Aquí nunca tuvo problemas de con-ducta en el trabajo. “Gladys se ponía nerviosa, temblando y llorando y dice que el ruido de las máquinas la ponían más nerviosa y nos hacía comentarios de sus problemas personales.”
Si vemos [el] informe de la Trabajadora Social del Fondo del Seguro del Estado, fechado el 23 de junio de 1979, cree que está ante una lesionada que está divorciada hace cinco años, estuvo casada diez años, su esposo la abandonó. En dicha unión se procreó tres hijos cuyas edades fluctúan en-tre los 17 y 8 años. Todos son estudiantes. Recibe 122 dólares de cupones para la compra de alimentos y 78 dólares del se-guro Social del ex-esposo de ella. Está incapacitado por mu-tilación de un brazo. La casa que residen es de su propiedad y pagan 52 dólares de hipoteca. Revisada la declaración ju-rada de la peticionaria, en la tercera página, “¿ por qué razón se divorció?” “Era mi esposo incomprensible. Mi esposo tra-taba mal a mis hijos, los problemas que él tenía con los nenes *16me afectaban a mí. Hace cinco años que nos divorciamos. Hace más de un año que se fue para Estados Unidos. Se comunicaba con mis hijos. Cuando no le enviaba nada más a mis hijos tuve que irme a trabajar. El divorcio me ha afec-tado poco. La mayor parte del tiempo me la pasaba en casa de mi hermana. Tengo tres hijos el más pequeño tiene 9 años, el otro quince años, está en la escuela, la otra está casada.”
Es la opinión del perito que estamos ante el caso de una lesionada casada con un señor que sufre una mutilación de[l] brazo y que recibe el Seguro Social. Tiene cinco años de divorciada, el señor se comunicaba con los hijos, al verse ella con problemas económicos por el señor irse a Estados Uni-dos y no poder saber de él, ella empieza a trabajar, según dice en su declaración jurada. Ya tenemos una persona afec-tada emocionalmente, según la enfermera, que dice que en ocasiones se ponía nerviosa, llorando y temblando en el tra-bajo, sometida a presiones de trabajo tipo ruido, demanda de producción, problemas de si se daña la máquina, eso no debe afectar la producción, la producción sigue aunque la máquina esté dañada, para el perito [e]sto[s] son factores agravantes de una condición emocional previa que sufría la lesionada. Recomienda al Honorable Tribunal se relacione el caso por agravación.
A preguntas del Representante Legal del Asegurador con-testó el Dr. Tejeda Sánchez que el diagnóstico del Dr. Cu-bano concurre con el de él, no hay diferencia básica de diag-nóstico. Que desde el principio el cuadro ha sido de Ansiedad y Depresión, el cual ha ido evolucionando y alternándose por épocas. Que es el mismo diagnóstico, no ha habido cambios. Que el diagnóstico existe coincidiendo con la época en que la reclamante se reporta al Fondo del Seguro del Estado. Que no hay diagnóstico previo de condición emocional, o sea, que no había sido diagn [o] sticada, sí muy bien descrito por la enfermera, “Gladys se ponía nerviosa, temblando y llorando y dice que el ruido de las máquinas la ponía más nerviosa”, en otras palabras, un paciente que esté nervioso, temblando y llorando, dicho siquiátricamente es una Neurosis de Ansie-dad con depresión o Depresión Neurótica con Ansiedad. Que ya había sido vista por el Dr. Galíndez, quien no da diagnós-*17tico específico. Que en el trabajo se agravó la condición pre-existente. Apéndice, págs. 7-8.
La opinión competente de un perito es prueba suficiente para apoyar las determinaciones de la Comisión. (4) El doctor Tejeda examinó a la lesionada y tuvo ante su consideración los informes de los doctores Galíndez y Cubano. La prueba pericial en el caso sostiene la conclusión de la Comisión Industrial de que la obrera es acreedora de que se le brinde “la ín-tegra protección de la Ley por su condición emocional”. Se demostró que no solamente las condiciones del trabajo agra-varon una condición existente, sino que además la lesionada resultó con una neurosis depresiva con ansiedad, que al pre-sente la imposibilita reintegrarse al trabajo. Este tribunal no alterará las conclusiones de la Comisión Industrial que estén sostenidas por la prueba pericial en el caso, en ausencia de razón alguna que justifique intervenir con la apreciación hecha. Rodríguez v. Comisión Industrial, 62 D.P.R. 667, 671 (1943).
Adviértase, además, que el estatuto en cuestión responde fundamentalmente a un fin de beneficio social, avalado por un esquema legislativo que le brinda máxima protección al obrero al consagrar estatutariamente que: “Est[a] [ley] por ser de carácter remedial se interpretará liberalmente, y cualquier duda razonable que en su aplicación surgiere en cuanto a la existencia de relación causal entre el trabajo u ocupación del obrero o empleado y la lesión, incapacidad o muerte, o el ca-rácter ocupacional de una enfermedad, deberá resolverse a favor del obrero o empleado, o sus beneficiarios.” (Énfasis su-plido.) 11 L.P.R.A. see. 2.
Ante el mandato claro de la referida ley, la Comisión, en la interpretación de la misma, se guía por una actitud liberal *18de forma que se logren los propósitos que animaron al legisla-dor. Véase Atiles Moren, Admor., v. Comisión Industrial, 85 D.P.R. 218, 229 (1962).
Por lo antes expuesto, se expide el auto y se confirman las resoluciones recurridas.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario General. El Juez Asociado Señor Hernández Denton disiente mediante opinión.
(Fdo.) Bruno Cortés Trigo Secretario General

 Igual proliferación está ocurriendo en E.E. U.U. Véase S. J. Sers-land, Mental Disability Caused by Mental Stress: Standards of Proof in Workers’ Compensation Cases, 33 Drake L. Rev. 751 (1984).


Un Juez del Tribunal Supremo de Oregon hizo el siguiente comen-tario:
“It seems that no problem in recent years has given courts and commissions administering workers’ compensation more difficulty than on-the-job mental stress which results in either emotional or physical illness. The causal relationship between employment stress and a resulting mental or emotional disorder presents one of the most complex issues in workers’ compensation law.” (Escolios omitidos.) McGarrah v. SAIF, 675 P.2d 159, 161 (Or. 1983).


E1 Art. 10 de la Ley de Compensaciones por Accidentes del Trabajo, según enmendada por la Ley Núm. 63 del 10 de junio de 1974 (11 L.P.R.A. sec. 11), dispone en parte:
“Si el obrero o empleado, o sus beneficiarios, no estuvieren conformes con la decisión dictada por el Administrador del Fondo del Seguro del Es-tado en relación con su caso, podrán apelar ante la Comisión Industrial . . . [disponiéndose . . . que una vez radicada una apelación por un obrero lesio-nado, en que esté envuelta una cuestión médica, éste será examinado en una vista médica por médicos del Fondo del Seguro del Estado y de la Comisión Industrial conjuntamente, y por el médico que el obrero tuviere a bien traer y de la resolución que dictare la Comisión Industrial a base del informe mé-dico que se rinda como resultado del examen practicado, la cual será fir-mada por un solo Comisionado, el obrero podrá solicitar la celebración de una vista pública . . . .”
Bajo la disposición antes transcrita el Fondo tiene derecho a que se dirima en vista pública, con su plena participación como parte, cualquier controversia surgida entre los médicos asesores de la Comisión y los del Fondo. F.S.E. v. Comisión Industrial, 105 D.P.R. 261, 266 (1976).


“E1 tribunal o jurado no está obligado a decidir de conformidad con las declaraciones de cualquier número de testigos, que no llevaren a su ánimo la convicción contra un número menor u otra evidencia que le conven-ciere.” Reglas de Evidencia, 32 L.P.R.A. Ap. IV, R. 10.